Dissenting Opinion by
Mr. Justice Musmanno:
The Majority Opinion hitches the wagon of its argument to the star of Oliver Wendell Holmes by quoting the illustrious jurist who said: “[w]hen the United States has exercised its exclusive powers over interstate commerce as far as to take possession of the field, the States no more can supplement its requirements than they can annul them.”
This is epigrammatic, it is brilliant,—but it is untrue.
It is untrue that, by providing an additional measure of safety to a dangerous situation, the original forces of safety are annulled. Thus, I cannot go along with the Majority’s reasoning that because Justice Oliver Wendell Holmes said something some fifty years ago, life and limb on the railroads of Pennsylvania should be denied the protection proclaimed by the sovereign state of Pennsylvania.
I bow to no one in my admiration for Justice Oliver Wendell Holmes. There is no question that in the constellation of juristic eminence his star is a bright one indeed, but no jurisprudential astronomer has asserted that it was a star that shone all the time with impeccable infallibility. I personally know of an occasion when that luminary failed to scintillate with the sapient effulgence assigned to it by the Majority Opinion. I was one of the attorneys in the SaccoVcmzetti case who called on Justice Holmes at his home in Beverly, Massachusetts, to ask that he sign a stay of execution of the two doomed men. I had filed in the Supreme Court of the United States in Wash*349ington a petition for a writ of certiorari addressed to the Supreme Court of Massachusetts, averring that the two defendants had been denied due process of law under the Constitution of the United States. Holmes refused to sign the stay, saying that the Federal government had no right to interfere in a purely state matter. His loyalty to Massachusetts and his instinctive wish that this grand old State should not be declared wrong before the eyes of the world, which had taken the Sacco-Vanzetti case to its heart, would not permit him to rise to the magnificent courage he had displayed in the case of Frank v. Mangum, 237 U.S. 309. In that cause celebre he had denounced the State of Georgia for allowing Leo Frank to be tried in an atmosphere of menace which dominated the deliberations of the jury. Holmes admitted that Sacco and Yanzetti had been tried in the same kind of hostile atmosphere: “It was their (Sacco’s and Vanzetti’s) misfortune to be tried in a community that was stirred up, if not frightened by manifestations . . . and ... I presume that the jury felt like the community.”
Nevertheless, his chauvinistic pen remained in its holder when I, with my brother attorneys, presented the petition for the stay of execution to him, and thus two ill-treated working men were denied a review, to which they were entitled, in the Supreme Court of the United States. Three other justices must share the blame with Justice Holmes in this failure of justice.
Accordingly, in spite of my never-diminishing admiration for Justice Holmes’s brilliant and historical career, I cannot bring myself to regarding him omniscient. Even Homer nodded and it is clear Holmes nodded in the Sacco-Vanzetti case. It is also apparent that a little drowsiness crept into his pen when he wrote the utterance which the Majority quotes with *350the assurance that seems to say that, once Holmes has spoken on a subject, all fountains on that theme may as well dry up. In point of fact, the well of state constitutional sovereignty did not empty with Holmes’s pronouncement, or anybody else’s pronouncement. The reservoir of state police power to protect the lives of the population'within its borders has not drained simply because the Federal Government has legislated on the subject of railroads.
The Supreme Court of the United States acknowledged this fundamental truism in Federal-State relationship,' when it said in Huron Portland Cement Co. v. City of Detroit, 362 U.S. 440: “In determining whether the state has imposed an undue burden on interstate commerce, it must be borne in mind that the Constitution when ‘conferring upon Congress the regulation of commerce, . . . never intended to cut the States off from legislating on all subjects relating to the health,- life, and safety of their citizens, though the legislation might indirectly affect the commerce of the country. Legislation, in a great variety of ways, may affect commerce and persons engaged in it without constituting a regulation of it, within the meaning of the Constitution.’ ” (Emphasis supplied)
In Head v. New Mexico Board of Examiners, 374 U.S. 424 the issue for decision was whether the state of New Mexico could regulate advertising on radio in view of the Federal Communications Act. The Supreme Court said: “Without doubt, the appellants’ radio station and newspaper are engaged in interstate commerce, and the injunction in this case has unquestionably imposed some restraint upon that commerce. But these facts alone do not add up to an unconstitutional burden on interstate commerce . . . Like the smoke abatement ordinance in the Huron case, the statute here involved is a measure directly addressed *351to protection of the public health, and the statute thus falls within the most traditional concept of what is compendiously known as the police power.”
The case we are considering here has to do with safety on the railroads. About the most fundamental rule that can be considered on proper railroad operation is the one that says there cannot be, and there must not be, two railroad trains or locomotives on the same stretch of track at the same time. This superlatively hazardous situation was immortalized in the ballad of Casey Jones, whose most telling stanza dramatically relates:
“Casey pulled up that Reno Hill,
He tooted for the crossing with an awful shrill,
The switchman knew by the engine’s moan,
That the man at the throttle was Casey Jones.
He pulled up within two miles of the place
Number Pour stared him right in the face.
He turned to the fireman, said ‘Boy, you’d better jump,
‘Cause there’s two locomotives that’s a-goin’ to bump.’ ”
And the locomotives did bump. And Casey Jones went on to everlasting renown with the ever-recurring refrain:
“Casey Jones, two locomotives,
Casey Jones, that’s a-going’ to bump,
Casey Jones, two locomotives,
‘There’s two locomotives that’s a-goin’ to bump.’ ”
It is to prevent the bumping of locomotives or trains on the same track that a system of flagging has developed on the railroads of the nation. In the early part of 1964 certain railroads in Pennsylvania initiated a program to eliminate flagging. On July 22, 1964, the Railroad Brotherhoods, acting through some of its members, filed a complaint with the Pennsylva*352nia Public Utility Commission, protesting the elimination of flagging protection and asking that the com* mission order the reinstitution of “adequate and proper flag protection.” Specifically the complaint asked that the commission require flagging protection “when a train stops under circumstances in which it may be overtaken by another train, regardless of whether or not such train or trains are operating under locomotive cab, automatic block or manual block signal system rules.”
Fourteen railroad systems in Pennsylvania filed answers denying that there was any necessity for the flagging system, insisting that the automatic devices now in operation met the requirements of safety. The commission sat for many days taking testimony, which, in the printed record, covers some 2,000 pages. The commission found and so declared that the elimination of flag protection jeopardized the safety of the public and railroad employees. It accordingly ordered that “When a train stops under circumstances in which it may be overtaken by another train, a member of the crew must provide flagging protection, that is, go back immediately with a red flag, torpedoes and fusees by day and with a red and/or white light, torpedoes and fusees by night, a sufficient distance to insure full protection, placing two torpedoes on the rail and when necessary, in addition, display lighted fusees.”
The railroad companies appealed to the Superior Court which affirmed the order of the commission, stating in its opinion that: “We do not exercise our independent judgment but only look to see whether the commission’s findings are supported by substantial competent evidence.”
The Superior Court found that the commission’s findings were justified by the evidence. The railroads petitioned this Court for allocatur which was granted.
*353The railroads here ask that the order of the Pennsylvania Commission he vacated on the basis that Congress has, under the Interstate Commerce Act, preempted the field of train protection so as to preclude state regulation on flagging protection. Of course, we are bound, as the Superior Court was, to accept the facts as found by the commission.
In view of the factual situation declared by the commission I do not see how the Majority can conclude that the law requires a reversal of the Superior Court and the commission. Such a reversal means a Casey Jones collision with the decision of the Supreme Court of the United States in Brotherhood of Locomotive Eng. v. Chicago, R.I. & P.R. Co., 382 U.S. 423, where the high court declared: “Congress unquestionably has power under the Commerce Clause to regulate the number of employees who shall be used to man trains used in interstate commerce. In the absence of congressional legislation on that subject, however, the States have extensive power of their own to regulate in this field, particularly to protect the safety of railroad employees and the public.” (Emphasis supplied).
In Southern Pacific Co. v. Arizona, 325 U.S. 761, the Supreme Court also said: “There has thus been left to the states wide scope for the regulation of matters of local state concern, even though it in some measure affects the commerce, provided it does not materially restrict the free flow of commerce across state lines, or interfere with it in matters with respect to which uniformity of regulation is of predominant national concern.”
How can flagging by reducing possibility of accidents restrict the free flow of commerce across state lines or interfere with it in any way?
The Majority Opinion states that “there can be no doubt whatsoever that the mechanical devices spe*354cifically required by §25 (of the Interstate Commerce Act) perform the exact same function that manual flagging is intended to perform.” The answer to this statement is that there is no doubt whatsoever that the Interstate Commerce Act does not perform the functions manual flagging performs. The evidence presented before the Pennsylvania Commission proved conclusively that, with the mechanical devices, accidents occurred which would not have happened had there been flag protection.
The Majority makes no reference to the evidence in this case which, as I have already stated, covers some 2,000 pages. The Majority seems to gloss over the whole purpose of these proceedings. The Railroad Brotherhoods specifically pointed out how in the mountainous and habitually foggy areas which make up a large portion of the railroad areas in Pennsylvania, instantaneous flag protection is required if trains are to be brought to a stop, and this is particularly true because of trains of the Pittsburgh & Lake Erie and the Baltimore & Ohio Railroad “using the same tracks, which, in many cases have the view obscured by hills and curves.”
The Brotherhoods produced evidence to substantiate their complaint that: “Any reliance by the railroad upon Automatic Block Signal Systems or other automatic devices is ill-conceived and ill-advised, as experience has shown that such devices cannot always be relied upon to prevent accidents of the type which the flagging rule is intended, and over the years has, actually prevented.”
Automatic signalling by the use of track circuits first developed in 1872. The underlying principle of track circuiting is its capacity to detect and register the presence of a train, engine, or car on a track. The circuits are also designed to detect a broken rail, an *355open switch, or an unclosed drawbridge. Automatic track signalling systems are designed on a “fail-safe” principle, whereby a break in or shunting of a track circuit will actuate a restrictive signal aspect.
This is all well and good but the evidence at the hearings in this proceeding revealed that at times deposits of foreign matter, such as sand, rust and grease on rails or on an engine or car wheels interfere with the intended circuit shunting. Undesired electrical connections between control circuits of associated signals may cause “false-proceed” signal aspects to be displayed and, in addition, certain lightweight track maintenance and inspection equipment will not ordinarily shunt track circuits.
The Superior Court, in reviewing the evidence submitted to the commission, stated that: “Automatic signal malfunctions may result in a ‘false-proceed’ signal, or a ‘false-restrictive’ failure, the latter involving a more restrictive signal aspect than is warranted by track conditions. I.C.C. records showed 58 false proceed failures in the United States on all railroads in 1964, while the Penna. R. R. reported 2,422 false restrictive failures on its system in one year. The Commission found that the elimination of flag protection jeopardizes the safety of the public and railroad employees and that flag protection augmenting that furnished by signals, was essential, whether the signals were manual or automatic.”
Many witnesses testified to difficulties encountered with the automatic signal system. One telegraph operator, with 14 years experience stated that on three occasions, enginemen had difficulty reading a signal which displayed a red or stop block indication, “having interpreted the signal as displaying a yellow or restricting indication and on one occasion the train was operated beyond the signal, causing the engine to *356run through a switch.” It was discovered later that the sun’s rays had been responsible for the “misreadings” and a longer hood had to be attached to the signal to shield the color light from the sun.
Another witness related an experience where “two controlled interlocking signals governing separate tracks at McKeesport displayed signal indication which were not properly reflected on the tower operator’s panel board due to a malfunctioning of the signal system.”
The phenomenal, almost miraculous development in the mechanical world, is leading many to believe that wheels, nuts, screws and bolts are more reliable than the senses of human beings. But from time to time airplane crashes, railroad wrecks and ship sinkings shock contemporary society into an awareness that insensate mechanics have not yet displaced homo sapiens. An official report of the Department of Transportation (which has now supplanted the Interstate Commerce Commission) recently gave graphic illustration how the failure to use manual flag protection caused the death of one railroader and serious injury to another. The report states: “On November 18, 1966,, a rear-end collision occurred between two Terminal Railroad Association of St. Louis freight trains at St. Louis, Mo. One employee was hilled and one was injured. The accident was caused by improperly permitting a train to enter an occupied manual block under a Clear manual block-signal indication, failure of the carrier to arrange for adequate flag protection to the rear of the preceding train, and failure of the engineer and conductor to operate the following train under control as required.” (Emphasis supplied.)
The six printed volumes of testimony and exhibits in this case tell of many deficiencies in the mechanical signal system, all of which the Majority ignores, pre*357ferring to deal with theory rather than realities. I regret to say that it is my belief the Majority Opinion does not come to grips with the real problem in the litigation before us which has to do with the most momentous proposition on earth, namely, the preservation of human life. The Majority Opinion scarcely ever acknowledges that vital feature in the controversy between the railroad companies and the railroad Brotherhoods.
One can never, or should never, fail to realize that railroading is an extra-hazardous occupation. Fortunately and gratefully we recognize that railroad tracks are not the gory battlefields they once were, my father and two of my brothers having been railroaders. Still we cannot overlook that, with all the safety devices current, potential slaughter, maiming and crip- . pling still stalk the ties and rails. We still look with sorrow on pictures in newspapers and on television screens of trains which have telescoped, of locomotives overturned, of blanketed forms lying on the ground, and ambulances clanging away carrying the injured and the disabled from railroad wrecks. Thus, every possible protection which can stave off these heartrending events should be welcomed by the railroads, not opposed.
The Majority Opinion says that there can be no doubt whatsoever that the language of §25 indicates that Congress has chosen to regulate the entire field of rear end collision preventing. The answer is that there is nothing in §25, or any other part of the Interstate Commerce Act, which imposes any obligation to provide flag protection. Congress, by limiting its control over collisions to block signal, interlocking, automatic train stop, train control and cab-signal systems, has left the requirement of manual flag protection, where it has been since the first railroad was built, exclusively to the States.
*358The Majority Opinion states that, once Congress has decided how best to avoid one train from running into another, “it is no longer open to the states to decide that the federal protections are inadequate.” But it is not a matter of States determining inadequacy ojf the part of the Federal government. It is a matter of a State discharging its constitutional duties to offer the utmost safety to its people. The United States does not have authority over a single square inch of territory in the States which it does not get from the Federal Constitution or laws passed thereunder. The Supreme Court of the United States said in Rice v. Santa Fe Elevator Corporation, 331 U.S. 218: “we start with the assumption that the historic police powers of the State were not to be superseded by the Federal Act unless that was the clear and manifest purpose of Congress.”
Thus, when Federal legislation says nothing about flag protection and there is no evidence that flag protection can do other than help to prevent train collisions, it is folly to argue that the State must allow carnage on the railroad tracks when it has the means to avert it.
Since Congressional legislation does not prohibit flag protection, the railroads would, in order to maintain their position, have to prove that flag protection interferes with the mechanical devices or in some way renders them ineffective or less protective. There is nothing in the voluminous record to support any such bizarre conclusion. Why, then, deny to Pennsylvania the right to help in saving the lives of its citizens?
Then, the Majority says that since, under §25, the Interstate Commerce Commission may also require “ ‘other similar appliances, methods and systems intended to promote the safety of railroad operation/ ” this means that it could, if it wanted to, require flag*359ging. What it could or could not do is not the issue in this case. The fact is that Federal legislation or regulation does not provide for flag protection. To argue that Congress could provide for flag protection is like saying that it could also provide for additional fire engines after a conflagration has levelled a city in which a federal installation is located.
We are here dealing with realities, not theories; with danger on the railroad tracks, not abstractions in a philosopher’s study.
The Majority founds its whole case on preemption. Preemption means monopoly and monopoly is a serious proposition. To say that the Federal Government with its limited, derived powers may monopolize a subject against the unlimited powers of the sovereign states is to make a monumental assertion. Of course, there is preemption, and there must be preemption, in certain fields under our dual form of government. However, where preemption is asserted it cannot be implied, it must not be left to interpretation, much less surmise. The Majority Opinion does not deny that preemption on flagging protection by the Federal Governs ment is not spelled out in the Interstate Commerce Act. In fact, it is not even mentioned.
In Cloverleaf Butter Co. v. Patterson, 315 U.S. 148, the Supreme Court stated: “When the prohibition of state action is not specific but inferable from the scope and purpose of the federal legislation, it must be clear that the federal provisions are inconsistent with those of the state to justify the thwarting of state regulation.” (Emphasis supplied) There is nothing in the language of §25 which is inconsistent with the employment of flagging by the State in order to further carry out the objectives of both Pennsylvania and the United States to save life. Why then does the Majority insist on thwarting Pennsylvania legislation?
*360The United States District Court for the Eastern District of Louisiana said in the recent case of Pearce v. Freeman, 238 F. Supp. 947, that “If it (Congress) chooses to circumscribe its regulations and occupy only a limited area in a given field, it leaves to the states the right to regulate outside of that limited area.”
In Locomotive Engineers v. Chicago, R.I., 382 U.S. 423, 34 Law Week, 4103, 4104, the Supreme Court said: “In the absence of congressional legislation on that- subject, however, the States have extensive power of their own to regulate in this field, particularly to protect the safety of railroad employees and the public.” (Emphasis supplied)
In the face of all these authorities, I cannot grasp the significance of the Majority decision. It insists on running on the same track occupied by all the authoritative precedents I have here cited, and there are very many more. I see here a Casey Jones collision between law and arbitrariness. I see here a forcible exercise of judicial power which I fear may be the cause of accidents. Apart from the fact that I could be a passenger on one of the trains derailed and wrecked because of the absence of flagging protection, I feel content in the fact that I am not part of the wrecking crew working on dismantling the track of harmonious cooperation between the United States and the States.